Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/19/2022 has been entered. Claims 1, 5, 9, 12, 13, and 23 have been amended. Claims 24-25 are new.  Claims 1-3, 5-13, 17-20, and 22-25 are pending and are under examination.


Claim Rejections - Withdrawn
  	The rejection of claims 1-4, 6-13, 17-18 and 19- 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn with view of the amendment to the claims.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Group B Streptococcus Capsular Polysaccharide Vaccine and Methods of Use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17, 19-20 and  23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires the successive boosting dose administered from more than 45 days to  6 years or from more than 45 days to 10 years after the priming dose. Claim 17 requires the boosting dose is administered to the subject at least 4 years after the priming dose.
Claim 1 requires that the  administering of the successive dose is prior to the subject being pregnant or during pregnancy and the boosting dose elicits said IgG provided a portion of the IgG is transferred across the subject’s placenta to the infant and is present at birth. Pregnancy only lasts 9 months,  so boosting after this time period encompassed in from more than 45 days to  6 years or from more than 45 days to 10 years or at least 4 years after the priming dose will not be possible since the female is no longer pregnant.
Claim 19 recites that wherein prior to receiving the first GBS vaccine, the pregnant woman is seronegative for the disease causing GBS vaccine. However, in claim 13 the first GBS vaccine is administered  prior to pregnancy – so does claim 19 mean to say prior to the first dose and prior to  her pregnancy the pregnant woman  was seronegative?
Claim 23, how does one (or less than three) of  GBS capsular polysaccharide selected from the group consisting of GBS serotypes Ia, Ib and III, elicit IgG antibodies specific for GBS serotypes Ia, Ib and III (i.e. all 3 serotypes)?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-7, 9, 12, 18 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contorni et al. US 2015/0224185 8/13/2015 as evidenced by Baker et al. Vaccine 21 (2003) 3468-3472, 2003.

	Claim 1: Contorni et al disclose a method of decreasing risk of GBS disease (see paragraph 184, 189) in an infant born to a human female subject (…the mammal is prefarably a human, …the human preferably a child…e.g.… a neonate… see paragraph 185), the method comprising 
 Administering to said human female subject -see paragraph 190:
The subject in which disease is prevented may not be the same as the subject that receives the immunogenic composition of the invention. For instance, an immunogenic composition may be administered to a female (before or during pregnancy) in order to protect offspring (so-call ‘maternal immunization’ [156-158]). The immunization of the pregnant female provides antibody mediated immunity to the infant through passive maternal immunity. The passive immunity occurs naturally when maternal antibodies are transferred to the fetus through the placenta. Passive immunity is especially important to infants because they are born without any actively acquired immunity. Administration of compositions of the invention to a pregnant female 

A dose of a priming dose of a GBS vaccine -see paragraph 198-199:
The immunogenic compositions of the invention may be administered in single or multiple dos Administration of a single dose is preferred in the invention. Alternatively, a further one unit followed by a first unit dose may be effective. Typically, the second (or third, fourth, fifth etc.)  dose is identical to the first unit dose. Typically, the immunogenic compositions of the invention administered in three unit doses. Typically, the immunogenic compositions of the invention will be administered intramuscularly, e.g. by intramuscular administration to the thigh or the upper arm.
Multiple doses may be used in a primary immunization schedule and/or in a booster immunization schedule. A primary dose schedule may be followed by a booster dose schedule. Suitable timing between priming doses (e.g. between 4-16 weeks), and between priming and boosting, can routinely determined.

And administering a successive GBS vaccine to the subject more than 45 days after administration of the priming dose (see paragraph 199 disclosing 4-16 weeks between priming doses). The second dose of the priming dose of Contorni et al is being regarded as a booster dose. Contorni et al disclose subsequent doses are identical to the first dose (see paragraph 198). Absent, any defined concentration of “booster dose” in claim 1 and the instant specification disclosing in example 8 that a second dose of vaccine is a “booster” dose, the  subsequent doses of the priming dose of Contorni et al are/is being regarded as a booster dose of the GBS vaccine;
Wherein the GBS vaccine (paragraphs 6-10) comprises at least one GBS capsular polysaccharide selected from the group consisting of GBS serotypes Ia, Ib, II, III, IV, V, VI, VII, VIII and IX (paragraphs 11-20), wherein administering is performed prior to the subject during pregnancy, and wherein the priming dose and the boosting dose each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that 
As evidenced by the instant specification at paragraph 64, IgG (IgG2 is the subclass most commonly induced in humans in response to polysaccharide vaccination and use of polysaccharide conjugate vaccines may stimulate a greater quantity of IgG1 antibodies (see paragraph 64). Also, as evidenced by  Baker et al immunization with GBS capsular polysaccharide vaccines induces IgG antibodies which crosses the placenta to the infant. See Baker et al concisely at abstract with the rest of the article providing details of their study. These evidentiary evidence supports the inherency that the immunization with the priming and boosting dose each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subject’s placenta to the infant.

	With regards to claims 2, Contorni et al disclose the same method steps as claim 1, thus the risk of GBS EOD is reduced in the infant born to the subject after administration of the boosting dose, compared to risk of GBS EOD in the absence of the boosting dose.
With regards to claims 3, Contorni et al disclose the same method steps as claim 1, thus the risk of GBS LOD is reduced in the infant born to the subject after administration of the boosting dose, compared to risk of GBS LOD in the absence of the boosting dose.
With regards to claim 5, both the priming dose and the boosting dose comprise at least one GBS capsular polysaccharide selected from the from the group consisting of GBS serotypes Ia, Ib and III and elicit IgG antibodies specific for serotypes Ia, Ib and III, as set forth above.

With regards to claim 7, the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein. See paragraph 18-10.

With regards to claim 9, Contorni et al disclose 4-16 weeks between priming doses with the subsequent primary doses being regarded as “booster dose” as set forth above. The range of 4-16 weeks for the second dose overlaps the  boosting dose (a) from more than 45 days to six years after the priming dose; or more than 45 days to ten years after the priming dose. Prior art which teaches a range overlapping the claimed range anticipates if the prior art discloses the claimed range with sufficient specificity. See MPEP 2131.03.
Claim 12 and claim 24: Contorni et al disclose the method steps of 12 which is set forth above as for claim 1 and claim 24 the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein.
Claim 18: the method steps of Contorni et al is set forth as claim 1 and thus the same method steps will elicit the IgG antibodies specific for the disease causing GBS serotype at ≥1 µg/ ml in the infant at birth.
Claim 25: Contorni et al disclose that compositions of the invention may be administered with and include adjuvants – thus the priming and boosting dose of Contorni comprises adjuvant. See paragraph 136.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contorni et al. US 2015/0224185 8/13/2015 as evidenced by Baker et al. Vaccine 21 (2003) 3468-3472, 2003.
	Claim 1: Contorni et al disclose a method of decreasing risk of GBS disease (see paragraph 184, 189) in an infant born to a human female subject (…the mammal is prefarably a human, …the human preferably a child…e.g.… a neonate… see paragraph 185), the method comprising 
 Administering to said human female subject -see paragraph 190:
The subject in which disease is prevented may not be the same as the subject that receives the immunogenic composition of the invention. For instance, an immunogenic composition may be administered to a female 

A dose of a priming dose of a GBS vaccine -see paragraph 198-199:
The immunogenic compositions of the invention may be administered in single or multiple dos Administration of a single dose is preferred in the invention. Alternatively, a further one unit followed by a first unit dose may be effective. Typically, the second (or third, fourth, fifth etc.)  dose is identical to the first unit dose. Typically, the immunogenic compositions of the invention administered in three unit doses. Typically, the immunogenic compositions of the invention will be administered intramuscularly, e.g. by intramuscular administration to the thigh or the upper arm.
Multiple doses may be used in a primary immunization schedule and/or in a booster immunization schedule. A primary dose schedule may be followed by a booster dose schedule. Suitable timing between priming doses (e.g. between 4-16 weeks), and between priming and boosting, can routinely determined.

And administering a successive GBS vaccine to the subject more than 45 days after administration of the priming dose (see paragraph 199 disclosing 4-16 weeks between priming doses). The second dose of the priming dose of Contorni et al is being regarded as a booster dose. Contorni et al disclose subsequent doses are identical to the first dose (see paragraph 198). Absent, any defined concentration of “booster dose” in claim 1 and the instant specification disclosing in example 8 that a second dose of vaccine is a “booster” dose, the  subsequent doses or “successive” GBS doses to t of the priming dose of Contorni et al are/is being regarded as a booster dose of the GBS vaccine;
 each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subject’s placenta to the infant.
Contorni et al does not disclose that  prior receiving the priming dose the subject is seronegative for the disease causing GBS serotype.
The instant specification  disclose that  GBS is  carried by 25-30% of women (see paragraph 1 of the background section)  and states in paragraph 67 that in any population of woman, a significant percentage may have low levels of antibodies for one or more disease causing GBS serotypes prevalent in a geographic area and this women may be referred to as “seronegative” for those serotypes and for that antibody concentration can 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention that in the healthy pregnant women population of Contorni et al on which the methods of Contorni et al can be practiced, it would be reasonably expected that prior to receiving the priming dose of the GBS vaccine the healthy pregnant woman or women may be seronegative i.e. have low levels of antibodies for one or more disease causing GBS serotypes prevalent in a geographic area, thus resulting in the instant invention with a reasonable expectation of success. The reason is that the instant specification  disclose that  GBS is  carried by 25-30% of women (see paragraph 1 of the background section)  and states in paragraph 67 that in any population of women, a significant percentage may have low levels of antibodies for one or more disease causing GBS serotypes prevalent in a geographic area. The instant specification defines these  women  as “seronegative”.



Claim 1-3, 5, 7-13, 18-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paoletti et al. Infection and Immunity, Nov. 2001, vol. 69 No. 11, p. 6696-6791.
Claim 1, 5, 7: Paoletti et al disclose that GBS vaccines comprising capsular polysaccharides coupled to carrier protein (conjugate vaccine) elicit serotype specific antibodies  which are primarily of the IgG class. See p. 6696 column 1. Paoletti et al disclose that maternal vaccination with GBS conjugates administered early in the third trimester would elicit specific antibodies available for placental transport. Paoletti et al disclose that vaccination of women of child-bearing age might benefit future offspring if antibody concentrations remained at protective levels for several years. Paoletti et al disclose that both vaccination scenarios involve placental transfer of GBS specific IgG to provide protection to the young infant and require that maternal GBS specific IgG 

Paoletti et al disclose that  whether GBS conjugate vaccines are administered to woman before or late in pregnancy to prevent maternal and infant infections, information regarding conditions that would optimize immune response to vaccination is needed. See p. 6699 column 2 3rd paragraph.

Paoletti et al disclose in their study (Paoletti et al disclose a method comprising 
Administering to a human female subject a priming dose of a GBS vaccine ; and  Administering a successive GBS vaccine to the female subject 21 months  (i.e.  more than 45 days) after administration of the priming dose, wherein the successive GBS vaccine is a boosting dose of a GBS vaccine -see page 6697 under “Study design”),  a second dose of GBSIII-TT vaccine restored specific antibody levels to those obtained after the primary vaccination. See page 6700 last paragraph of column 1. Paoletti et al disclose that a second dose of GBSIII-TT conjugate vaccine may be required for adults whose initial i.e. pre-vaccination CPS-specific IgG concentration are very low (i.e. healthy adult who had very low concentration less than 0.05 microgram/ml  i.e. not detectable below the level (see table 5 n=8 and figure 2) of CPS specific IgG and would also restore the initial peak-specific III CPS Ig-G in responders to previous vaccination. See abstract and page 6700 column 1 last bridging paragraph to page 6701 column 1 first paragraph and figure 20.

Thus, it would have been prima facie obvious to a person or ordinary skill in the art as of the effective filing date to have administered a priming dose of a GBS vaccine to a human female subject; and administered a successive GBS vaccine to the subject more 
The motivation to do so is that Paoletti et al disclose that vaccination of women of child-bearing age might benefit future offspring if antibody concentrations remained at protective levels for several years and  Paoletti et al disclose that involves placental transfer of GBS specific IgG to provide protection to the young infant and that two doses of vaccine may therefore be necessary, particularly if nonpregnant woman are the chosen target population and there is a long time lapse between vaccination and pregnancy or if there is a low response to primary vaccination. Paoletti et al disclose second dose vaccination  21 months in nonpregnant adults after the first dose and that the second dose is a booster dose when the pre-vaccination concentrations of type III CPS specific IgG is less than 0.05 microgram/mL i.e. not detectable. Thus, administering two doses of the GBS vaccine to human females prior to pregnancy in order to protect the future infant born to said female  with the  second dose 21 months after the first dose and being a booster dose if the female prior to vaccination has a GBS type III CPS specific IgG less than 0.5 microgram/mL, would have been prima facie obvious before the effective filing date based on the disclosure of Paoletti et al.
With regards to claims 2, Paoletti et al renders prima facie obvious claim 1, thus the risk of GBS EOD is reduced in the infant born to the subject after administration of the boosting dose, compared to risk of GBS EOD in the absence of the boosting dose.
With regards to claims 3, Paoletti et al disclose renders prima facie obvious claim 1, thus the risk of GBS LOD is reduced in the infant born to the subject after 
With regards to claim 5, both the priming dose and the boosting dose comprise at least one GBS capsular polysaccharide selected from the from the group consisting of GBS serotypes  III and elicit IgG antibodies specific for serotypes III, as set forth above.
Regarding claim 8 and 13 and 23, Paoletti et al disclose that maternal vaccination with GBS conjugates administered early in the third trimester would elicit specific antibodies available for placental transport and  Paoletti et al disclose that vaccination of women of child-bearing age might benefit future offspring if antibody concentrations remained at protective levels for several years, thus vaccinating the female with the priming dose  before pregnancy and administering a boosting dose 21 months after the first dose and in the 3rd trimester of pregnancy would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date.
Claim 9, the boosting dose is administered 21 months after the priming dose.
With regards to claims 10-11, the non-detectable GBSIII  specific IgG prior to vaccination is being regarded as the subject is sero-negative for the disease-causing GBS serotype.
Claim 12 and claim 24: Paoletti et al renders prima facie obvious claim 12 which is set forth above as for claim 1 and claim 24 the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein (TT).
Claim 18: the method steps of Paoletti et al renders prima facie obvious claim 1 and thus the same method steps will elicit the IgG antibodies specific for the disease causing GBS serotype at ≥1 µg/ ml in the infant at birth.



Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paoletti et al. Infection and Immunity, Nov. 2001, vol. 69 No. 11, p. 6696-6791 as .
Paoletti et al is set forth above but does not disclose the GBS vaccine comprises a GBS capsular polysaccharide antigen from at least two disease-causing GBS serotypes.
Baker et al disclose that GBS types Ia and Ib conjugates administered to healthy nonpregnant woman induced CPS specific  IgG serum responses and the results support inclusion of Ia and Ib-TT conjugates when formulating a multivalent GBS vaccine. See abstract. Baker et al disclose that together serotypes Ia and Ib account for about 35%-40% of perinatal infections caused by GBS, and type III strains cause an equal portion of disease and these findings are important when considering serotypes to be included in the design of GBS vaccines. See paragraph  148 2nd paragraph under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have  included the Ia and Ib-TT conjugates in the vaccine composition for the method of decreasing the risk of GBS in an infant born to human female subject or the method of reducing the incidence of GBS disease in an infant born to a pregnant woman who received a first GBS vaccine prior to pregnancy as rendered prima facie obvious by Paoletti at al as set forth above, thus resulting in the instant invention with a reasonable expectation of success.
 The motivation is because together serotypes Ia and Ib account for about 35%-40% of perinatal infections caused by GBS, and type III strains cause an equal portion of disease and these findings are important when considering serotypes to be included in the design of GBS vaccines and that GBS types Ia and Ib conjugates administered to healthy nonpregnant woman induced CPS specific  IgG serum responses and the results support inclusion of Ia and Ib-TT conjugates when formulating a multivalent GBS vaccine.

Status of Claims
	Claims 1-3, 5-13, 17-20 and 22-25 are rejected. No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645